EXHIBIT 10.2 REVOLVING CREDIT AGREEMENTDated as of March 14, 2017by and amongREAL ALLOY HOLDING, INC.,(as Borrower Representative),THE OTHER BORROWERS PARTY HERETO FROM TIME TO TIME,THE OTHER PERSONS PARTY HERETO THAT AREDESIGNATED AS CREDIT PARTIES,BANK OF AMERICA, N.A.for itself, as a Lender, an L/C Issuer and Swingline Lender and as Agent for allLenders, andANY OTHER FINANCIAL INSTITUTIONS PARTY HERETO,as Lenders ***** TABLE OF CONTENTS Page ARTICLE I THE CREDITS 2 Amounts and Terms of Commitments. 2 Evidence of Loans; Notes. 10 Interest. 10 Loan Accounts. 12 Procedure for Revolving Credit Borrowing. 13 Conversion and Continuation Elections. 13 Voluntary Prepayments 14 Mandatory Prepayments of Loans and Commitment Reductions. 15 Fees. 17 Payments by the Borrowers. 18 Payments by the Lenders to Agent; Settlement. 20 Borrower Representative 24 Eligible Accounts 24 Eligible Inventory 28 Increase in Revolver Commitments 29 Revolving Loan Commitment Adjustment. 30 ARTICLE II CONDITIONS PRECEDENT 31 Conditions of Initial Loans 31 Conditions to All Borrowings 33 ARTICLE III REPRESENTATIONS AND WARRANTIES 33 Corporate Existence and Power 34 Corporate Authorization; No Contravention 34 Governmental Authorization 34 Binding Effect 35 Litigation 35 No Default 35 Pension Plan; ERISA Compliance. 35 Use of Proceeds; Margin Regulations 36 Ownership of Property; Liens 37 Taxes 37 Financial Condition. 37 Environmental Matters 38 Regulated Entities 39 Solvency 39 Labor Relations 39 Intellectual Property 39 Brokers' Fees; Transaction Fees 40 Insurance 40 Ventures, Subsidiaries and Affiliates; Outstanding Stock 40 Jurisdiction of Organization; Chief Executive Office 40 Locations of Inventory, Equipment and Books and Records 41 Deposit Accounts and Other Accounts 41 -i- Government Contracts 41 Customer and Trade Relations 41 Bonding 41 [Intentionally Omitted.] 41 Status of RA Intermediate 41 Other Financing Documents 42 Full Disclosure 42 Foreign Assets Control Regulations and Anti-Money Laundering 42 Patriot Act; Counter-Terrorism Regulations 42 [Intentionally Omitted 43 Physical Condition of Owned Properties 43 Access 43 ARTICLE IV AFFIRMATIVE COVENANTS 43 Financial Statements 44 Certificates; Other Information 45 Notices 48 Preservation of Corporate Existence, Etc 50 Maintenance of Property 50 Insurance. 50 Payment of Obligations 51 Compliance with Laws; Pension Plans and Benefit Plans. 52 Inspection of Property and Books and Records; Audits; Appraisals. 52 Use of Proceeds 53 Cash Management Systems 53 Landlord Agreements 54 Further Assurances. 54 Environmental Matters 55 Bank Products 56 Mexican Receivables Purchase 56 Post-Closing Obligations 56 ARTICLE V NEGATIVE COVENANTS 57 Limitation on Liens 57 Disposition of Assets 60 Consolidations, Mergers and Amalgamations 61 Acquisitions; Loans and Investments 62 Limitation on Indebtedness 64 Employee Loans and Transactions with Affiliates 65 Management Fees and Compensation 66 Margin Stock; Use of Proceeds 67 Contingent Obligations 67 Compliance with ERISA, Pension and Benefits Plans. 68 Restricted Payments 68 Change in Business 69 Change in Structure 69 Changes in Accounting, Name or Jurisdiction of Organization 70 Amendments to Related Agreements 70 -ii- No Negative Pledges. 70 OFAC; Patriot Act; Anti-Money Laundering 71 Sale-Leasebacks 71 Hazardous Materials 72 Prepayments of Other Indebtedness 72 ARTICLE VI FINANCIAL COVENANTS 72 Fixed Charge Coverage Ratio 72 ARTICLE VII EVENTS OF DEFAULT 73 Events of Default 73 Remedies 75 Rights Not Exclusive 76 Cash Collateral for Letters of Credit 76 ARTICLE VIII THE AGENT 77 Appointment and Duties. 77 Binding Effect 78 Use of Discretion. 79 Delegation of Rights and Duties 79 Reliance and Liability. 80 Agent Individually 81 Lender Credit Decision. 82 Expenses; Indemnities; Withholding. 82 Resignation of Agent or L/C Issuer. 83 Release of Collateral or Guarantors 84 Additional Secured Parties 85 [Intentionally Omitted] 85 Information Regarding Bank Products 85 Intercreditor Agreement 85 ARTICLE IX MISCELLANEOUS 86 Amendments and Waivers. 86 Notices. 89 Electronic Transmissions. 89 No Waiver; Cumulative Remedies 90 Costs and Expenses 90 Indemnity. 91 Marshaling; Payments Set Aside 92 Successors and Assigns 93 Binding Effect; Assignments and Participations. 93 Non-Public Information; Confidentiality. 97 Set-off; Sharing of Payments. 99 Counterparts; Facsimile Signature Severability Captions Independence of Provisions Interpretation No Third Parties Benefited Governing Law and Jurisdiction. -iii- Waiver of Jury Trial Entire Agreement; Release; Survival. Patriot Act; Anti-Money Laundering Legislation. Replacement of Lender Joint and Several No Liability of the Canadian Credit Parties or Mexican Credit Parties for U.S. Obligations Currency Matters Judgment Currency. Creditor-Debtor Relationship Actions in Concert Keepwell ARTICLE X TAXES, YIELD PROTECTION AND ILLEGALITY Taxes. Illegality Increased Costs and Reduction of Return. Funding Losses Inability to Determine Rates Reserves on LIBOR Rate Loans Certificates of Lenders ARTICLE XI DEFINITIONS Defined Terms Other Interpretive Provisions. Accounting Terms and Principles Payments Acknowledgement and Consent to Bail-In of EEA Financial Institutions -iv- EXHIBITS Exhibit1.1(b) Form of L/C Request Exhibit1.1(c) Form of Swingline Loan Request Exhibit1.6 Form of Notice of Conversion/Continuation Exhibit2.1 Closing Checklist Exhibit4.2(b) Form of Compliance Certificate Exhibit4.2(m) Form of Applicable Margin Certificate Exhibit11.1(a) Form of Assignment Exhibit11.1(b) Form of Borrowing Base Certificate Exhibit11.1(c) Form of Notice of Borrowing Exhibit11.1(d) Form of U.S. Revolving Note Exhibit11.1(e) Form of Canadian Revolving Note Exhibit11.1(f) Form of U.S. Swingline Note Exhibit11.1(g) Form of Canadian Swingline Note Exhibit M Mexican Receivables Purchase Agreement -v- REVOLVING CREDIT AGREEMENT This REVOLVING CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same may be amended, modified and/or restated from time to time, this "Agreement") is entered into as of March 14, 2017, by and among REAL ALLOY HOLDING, INC., a Delaware corporation ("Real Alloy Holding"), in its capacity as a U.S. Borrower and as the Borrower Representative, each of the other Persons identified on ScheduleA as U.S. Borrowers (together with Real Alloy Holding, collectively, the "U.S. Borrowers" and individually, a "U.S. Borrower"), REAL ALLOY CANADA LTD., a limited company amalgamated under the laws of Nova Scotia (the "Canadian Borrower"; together with the U.S. Borrowers, collectively, the "Borrowers" and individually, a "Borrower"), the other Persons party hereto that are designated as a "Credit Party", BANK OF AMERICA, N.A., a national banking association (in its individual capacity, "Bank of America"), as Agent for the Lenders and for itself as a Lender (including as Swingline Lender), and such Lenders as may be party to this Agreement from time to time.
